El Juez Presideote Sr. del Toro,
emitió la opinión del tribunal.
Los demandantes radicaron su demanda en la Corte de Distrito de San Juan, Primer Distrito. Los demandados al formular excepciones solicitaron en debida forma el traslado a la corte de distrito de su domicilio, Plumacao. En el pleito se cobran varios pagarés en todos los cuales los demandados se sometieron expresamente a las cortes de San Juan. La moción de traslado fué negada y los demandados estable-cieron el presente recurso de apelación.
En su alegato los apelantes admiten que si se aplica la doctrina establecida por esta Corte Suprema en el caso de Gómez v. Toro, 23 D. P. R. 642, entonces la resolución ape-lada estaría bien fundada, pero sostienen que la doctrina del caso de Gómez v. Toro, supra, es errónea y debe revo-carse.
Para hacer tal petición los apelantes radicaron un ale-' gato que apenas tiene dos páginas de argumentación, con algunas citas de casos sin razonamiento alguno demostra-tivo de un estudio serio de la cuestión envuelta.
El caso de Gómez v. Toro, supra, ha sido citado con apro-bación en varias ocasiones por este mismo tribunal. Véase especialmente el caso de Mitjans v. Mitjans, hoy su Sucesión, 26 D. P. R. 803. En el curso de la. opinión se dijo:
“Esta Corte Suprema ha-resuelto varias veces que la renuncia del fuero del domicilio es una condición licita en los contratos tanto como una de las costumbres locales bien establecidas, sancionada por el orden público y sostenida por la uniforme corriente de la juris-prudencia. 5 5
Debe declararse sin lugar el recurso y confirmarse la re-solución apelada.

Confirmada la resolución recurrida.

Jueces concurrentes: Sres. Asociados Aldrey, Hutchison y Franco Soto.
El Juez Asociado Sr. Wolf disintió.